DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 11/04/2021; claim(s) 1- 6, 8- 15, & 17- 27 is/are pending; claim(s) 1, 10, 19, & 21 is/are independent claim(s). Claims 7 & 16 are cancelled by the applicant, and the claims 21- 27 are newly added.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
A) With respect to amended limitation of independent claim 1, applicant’s arguments1, see Remarks, page 1, 11/04/2021 have been fully considered and are persuasive because the cited arts individually or in a proper combination do not teach /suggest the timer to not reset in response to the partial update when viewed with the remaining limitations of the claim. 
Note: Examiner and applicant’s representatives discussed and agreed for amendments to the independent claims 10, 19, & 21 to place the application in condition for allowance. However, applicant’s representative did not authorize an Examiner’s Amendment and did not file the supplemental amendment within the agreed timeframe in the Examiner initiated interview. See attached PTO-413.
2 filed on 11/04/2021 have been fully considered but they are not persuasive. Specifically, Examiner notes that these claims are not amended to include all the features set forth in the prior claims 7 & 16. Specifically, Sahu clearly teaches at least of resetting the timer in response to full update in para. 0044.
[0044] At the time of transmitting the guarantee frame, the transmitter power timer is reset, and the access terminal 400 monitors for another two (2) frames to determine whether there is data to be sent. If there is no data for the duration of the transmitter power timer, then the access terminal 400 powers down the transmitter circuit 410 at 510 (e.g., two frames after the frame in which the guarantee frame was transmitted). This process can continue during the duration of the dormancy timer. For instance, assuming no data is to be sent by the access terminal 400, the transmitter circuit 410 is powered on at 512 for transmitting the guarantee frame at 514. The transmitter circuit 410 can subsequently be powered down after two (2) frames when no data is to be sent by the access terminal 400.

Please refer to the prior art rejections below for additional details.
C) With respect to newly added claim 21, applicant’s reply is completely silent about specifying how it is different than prior cited arts. Upon review, examiner has determined that this claim still not patentable over the cited prior arts. Also, please refer to following 112(b) rejection.
Double Patenting
	In view of the amendments made to the claims during the reply of 11/04/2021, the outstanding non-statutory double patenting rejection is moot, and hence withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21- 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

I) Regarding newly added independent claim 21, the claim recites processor circuitry to execute the instruction to:
if the subsequent frame data corresponds to a full update, reset the timer; and
if the subsequent frame data corresponds to a partial update, maintain the timer. See line 4 and last two lines.
Here, these two limitations are contingent limitations (performing the functions of resetting the timer or not are depending on whether a fully update or partial update frames are received in subsequent frames). Although, in general, conditional limitations in device/apparatus claim receive patentable weight (see MPEP 2111.04 II, “contingent limitations”) for both conditions regardless of condition precedent met or not, here the cited processor circuitry is merely used to execute the instruction and is not clear whether its structure is also different or not with the processor circuitry that never receives partial subsequent frame. Thus, it is not clear, whether the claim element 
For the examining purpose, “if the subsequent frame data corresponds to a partial update, maintain the timer” is interpreted as not positively recited thereby not receiving patentable weight.
Examiner recommends to amend this as discussed during the Interview to overcome this rejection as well.

II) Claims 22- 27 are rejected because of their dependency with claim 21.

Claim Rejections - 35 USC § 103
Claim(s) 10- 11, 15, & 19- 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwa et al. (US 20190041955 A1, hereinafter “Kwa”) in view of Sahu et al. (US 20130229960 A1 “Sahu”), and in further view of Guerreri (US 4779095 A). Kwa, Sahu, and Guerreri are references of the record. The combination of Kwa, Sahu, and Guerreri is referred as KSG hereinafter.

Regarding claim 10, Kwa teaches/suggests a non-transitory computer readable medium [“storage medium 2000 may include any non-transitory computer readable medium or machine readable medium”, para. 0038] comprising instructions which, when executed, cause one or more processors [processor/GPU 12 of the platform 10 shown in fig. 1 and para. 0030] to at least:
the platform 10 can send a full frame update to the panel 18”, para. 0030] frame data to a sink device [panel 18], the frame data generated by a processor (Fig. 1, [0014-0015]);
- initiate a timer [after block 510 being in loop between blocks 515 and 525 before satisfying ‘Yes’ condition to enter block 530: a means that tracks transition of No in block 515 duration and performs comparison in block 525. PHOSITA knows that comparison with “Idle duration threshold” requires some another time value because comparisons or the answer to the question of block 525 cannot be answered without tracking entering duration from block 515 to 525 and No in 525 again] in response to the transmission of the frame data to the sink device ([0031, 0034]);
- transmit [block 530 denoting/transmitting “no new or partial frame updates” is after satisfying “idle duration” of block 525] a low power indication [“the platform 10 can indicate to the panel 18 that no frame updates (full, partial, etc.) are expected… clock gating components within the panel 18” and the indication can via “control signal, via an information element, or the like)” for “no frame updates are expected”. The sent indication causes to clock gate] to the sink device after the timer reaches a threshold amount [“an idle duration threshold”] of time ([0026-0028, 0031, 0034-0035]);
the platform 10 can determine whether the next frame is a partial frame update or a full frame update, or no frame update”] if the subsequent frame data corresponds to a full update or a partial update, the partial update corresponding to less than a threshold not being “entirely new frame” can be understood by PHOSITA as “less than a threshold number of pixels”] updated from the frame data and the subsequent frame data ([0030- 0031, 0036]); 

Kwa does not teach the features shown above with strikethrough emphasis. That is, Kwa does not necessarily teach the method of using a comparison to determine the subsequent frame corresponds to full update or partial update. Kwa also does not teach performing of at least one of (A) reset the timer in response to the full update or (B) not reset the timer in response to the partial update as claimed.
Sahu teaches an apparatus [“access terminal” like terminal 400 and the example terminal 400 “include mobile phones, pagers, wireless…and/or other communication/computing devices which communicate, at least partially, through a wireless or cellular network”, analogous to Kwa’s platform 100] and method of using the apparatus comprising: ([0020]);
	transmit frame data to a sink device [any device that exchanges data with terminal 400], the frame data [“send a guarantee frame” e.g., at 508 in fig. 5] generated by a processor (fig. 4, [0037, 0043]);
initiate a timer [“a transmitter power timer” which is reset “each time after any data is transmitted by the transmitter circuit 410”] in response to the transmission of the frame data to the sink device ([0042, 0044, 0050]);
[“transmitter circuit 410 is powered down” like at 504/510”] 
at least one of (A) reset [“At the time of transmitting the guarantee frame, the transmitter power timer is reset] the timer in response to the full update [“guarantee frame”] or3 (B) not reset the timer in response to the partial update ([0044, 0050, 0053]).
 	It would have been obvious to one ordinary skill in the art before the filing of this invention to combine the teachings of Sahu and Kwa because they both related to a battery powered apparatus transmitting frame data to a sink device, and use the technique of Sahu (See, Abstract, “powering off the transmitter circuit when the transmitter power timer expires without data to be transmitted”) to monitor “idle duration” that is used to determine “idle duration threshold met” of block 525 of Kwa and to reset this time upon receiving the subsequent full frame as in Sahu. Doing so the platform 10 of Kwa can conserve additional battery power (Sahu, [0048, 0061]). Furthermore, Sahu teaches additional details for Kwa about how its system can determine whether idle duration threshold is met or not (see, block 525 of Kwa).
Therefore, the combination of Kwa and Sahu teach/suggest each element of the claim except the above determining if the subsequent frame data corresponds to a full update or a partial update is based on compare the frame data to subsequent frame data. Put differently, Kwa in view of Sahu is silent about disclosing how (using a comparator to compare current and subsequent frame) its apparatus 10 can 
Guerreri teaches in an image processing system 10, it is known to use a comparator to compare [“comparator 18 which compares the subsequent images with the first image supplied by memory 16.”] the frame data to the subsequent frame data [“Subsequent images generated by sensors 12”] to determine if the subsequent frame data corresponds to a full update or a partial update [deviated image], the partial update corresponding to a preselected threshold to detect an abnormal condition”] of pixels updated from the frame data and the subsequent frame data (Fig. 1 & associated texts, Col. 2, lines 10-20, Claim 1). In summary, Guerreri teaches/suggest compare the frame data to subsequent frame data to determine if the subsequent frame data corresponds to a full update or a partial update, the partial update corresponding to less than a threshold number of pixels updated from the frame data and the subsequent frame data.
It would have been obvious to one ordinary skill in the art before the filing of this invention to (1) combine the teachings of Guerreri and Kwa in view of Sahu because they both related to a computer discriminating different types of the frame data and (2) have the system of Kwa in view of Sahu to use the known technique of (comparing technique between previous frame and subsequent frame) Guarneri to categorize/discriminate its subsequent frames as one of the full frame or partial frame. Guerreri teaches missing details for Kwa in view of Sahu about how its apparatus [platform 10] can discriminate its subsequent frames as either full frame or partial 

	Regarding claim 11, KSG further teaches the computer readable medium of claim 10, wherein the instructions cause the one or more processors to obtain the frame data from the processor (Fig. 1, [0015] of Kwa & Sahu, [0044]).

	Regarding claim 15, KSG further teaches the computer readable medium of claim 11, wherein the instructions cause the one or more processors to obtain the subsequent frame data [new content] from the processor (Kwa, fig. 5, [0030], Sahu [0058]).

	Regarding claims 19-20, Kwa in view of Sahu teaches/suggests inventions of these claims for the similar reasons as discussed above in claims 10-11 respectively. Examiner notes the claim 19 is a method claim that recites two conditional limitations in last two lines otherwise having similar subject matter of claim 10 therefore the rejection of claim 10 is incorporated. Examiner clarifies that Sahu in the combination of KSG teaches/suggests a method steps comprising:
	if the subsequent frame data corresponds to a full update [“transmitting the guarantee frame”], resetting the timer [“the transmitter power timer is reset”] in response to the full update and if4 the subsequent frame data corresponds to a partial update, continuing the timer ([0044, 0050, 0056]).

	Regarding claims 21-22, KSG teaches/suggests invention of this claim for the similar reasons as in claim 21- 20.

	Claim(s) 12- 14, 17, & 23- 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KSG in view of Kivi et al. (US 20110046698 A1 “Kivi”). Kivi is reference of the record.

Regarding claim 12, KSG further teaches the computer readable storage medium of claim 11, wherein the threshold amount of time is a first threshold amount of time, the instructions to cause the one or more processors to, in response to at least one of (A) the timer reaching a second threshold amount [“an idle link threshold duration” of Kwa which is analogous to Sahu’s “blanking periods” to transmit “guarantee frame” which causes the transmitter to “power on the transmitter circuit 410 and will transmit the data at 518”] of time or (B) obtaining subsequent frame data from the processor, transmit [block 550 a frame 
However, Kwa in view of Sahu is silent about transmitting the wakeup frame once the apparatus (“access terminal 400 will power on the transmitter circuit 410” of Sahu, para. 0045) leaves the low power mode before actually sending the frame data to the sink device.
Kivi teaches a source device [external device 18, analogous to Kwa’s platform 10 of fig. 1] exchanging communication packets with a sink device [IMD 20, analogous 
transmit a wakeup indication [“wakeup packets”] to the sink device that is in low power mode before transmitting frame data [“exchange data with one another”] at least in situation when communication failure has occurred ([0042, 0044-0045, 0065]).
It would have been obvious to one ordinary skill in the art before the filing of this application to (i) combine the teachings of Kivi and KSG because they both related to a source device transmitting data packets to a sink device that is about to leave sleep mode (ii) and have the KSG’s source device (e.g., platform 10/“access terminal 400”) to transmit wake up indication before transmitting the actual subsequent frame(s) in response to at least one of (A) the timer reaching a second threshold amount of time or (B) the second interface obtaining subsequent frame data from the processor as suggested by Kivi. Doing so the sink device can be on ready state to accept new frames that are transmitted due to the timer reaching a second threshold amount of time or second interface obtaining subsequent frame data from the processor by leaving the sleep mode as can be clear to PHOSITA. Furthermore, Kivi teaches details for KSG about how to reestablish communication if the already established communication session is inadvertently lost (e.g., after the sink and source devices entered into the sleep mode) (Kivi, [0027]). Therefore, the combination (not individually) of KSG and Kivi renders invention of this claim obvious to PHOSITA.

Regarding claim 13, KSG in view of Kivi teaches the computer readable medium of claim 12, wherein the instructions cause the one or more processors to reset [“At the time of transmitting the guarantee frame, the transmitter power timer is reset”]  the timer in response to the at least one of (A) the timer reaching the second threshold amount of time or (B) obtaining the subsequent frame data from the processor (Sahu, [0044]).

Regarding claim 14, KSG further teaches the computer readable medium of claim 12, The computer readable storage medium of claim 11, wherein
the instructions cause the one or more processors to: obtain subsequent frame data from the processor and transmit the subsequent frame data to the sink device (Kwa, fig. 5, Sahu, [0058]) but does not teach such transmitting of the subsequent frame data is after transmitting a wake up indication to the sink device as claimed.
Kivi teaches a source device [external device 18] exchanging communication packets with a sink device [IMD 20] that can enter in low-power state ([0043]). Specifically, Kivi discloses a computer readable medium having instructions to be executed by a processor to:
obtain subsequent frame data from the processor, transmit a wake up indication [“transmit wakeup packets to IMD 20”] to the sink device, and transmit the subsequent frame data to the sink device after the wake up indication ([0042, 0044-0045, 0065]).
It would have been obvious to one ordinary skill in the art before the filing of this invention to (a) combine the teachings of Kivi and KSG because they both related to a 

Regarding claim 17, KSG further teaches the computer readable medium of claim 10, wherein the threshold amount of time is a first threshold amount [“two frames”] of time (Sahu, [0044]), the instructions to cause the one or more processors to
performing data transmission in response to the timer reaching a second threshold amount of time (Sahu, [0057]).
KSG not teach “transmit a wake up indication to the sink device” before retransmit the frame data to the sink device as claimed
 Kivi teaches one or more processor configured to transmit a wake up indication [“the wakeup packets may be generated and transmitted”] to the sink device [IMD 20] in response to the timer reaching a second threshold amount of time and in response to transmitting the wake up indication, retransmit the frame data to the sink device ([0044-0045]).
waking up the source device 400 from the state of “power down the transmitter circuit” in Sahu) and, retransmit the frame data [“guarantee frame”] to the sink device only after transmitting of the wake up indication (“transmit wakeup packets to IMD 20” of Kivi) when communication session is inadvertently lost as suggested by Kivi. Doing so the sink device can be made ready from low power mode to accept retransmitted guaranteed frame that is sent due to the timer reaching the second threshold amount of time as can be clear to PHOSITA. Furthermore, doing so even if the communication session is inadvertently lost (e.g., after the sink and source devices transitioning to the sleep mode), the source device and sink device of KSG can reestablish connection and can continue sending guarantee frame (Kivi, [0027]). Therefore, the combination of KSG and Kivi renders invention of this claim obvious to PHOSITA.

Regarding claims 23- 26, KSG in view of Kivi teaches/suggests invention of these claims for the similar reasons set forth above in claims 12- 14 & 17 respectively.

Claim(s) 18 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KSG as in claims 10 & 21, and further in view of Kuo et al. (US 20090193109 A1 “Kuo”). Kuo is reference of the record.

Regarding claims 18, KSG is silent about disclosing wherein the low power indication causes the sink device to turn off a component as claimed.
	Kuo teaches a system and method of power saving while operating a source/transmitter device [Local network apparatus 1200/4200] and a sink/receiver device [“Remote network apparatus 1100/4100] that exchange communication frame (figs. 1, 4, [0017]). Specifically, Kuo teaches a computer readable storage medium comprising instructions which, when executed, cause one or more processors [CPU of local apparatus 1200/4200] to at least: 
	transmit a low power indication to the sink device [remote apparatus 4100], wherein the low power indication causes the sink device to tum off [“enter the low power state to turn off a part of or all power supplies of the transmitter and the receiver”] a component ([0017, 0020-0025, 0053], fig. 1]).
	It would have been obvious to one ordinary skill in the art before the filing of this invention to combine the teachings of Kuo in the system of KSG because they both related to a source device requesting sink device to enter into a low power mode when there are not frame data to transmit, and utilize the transmitted low power indication to further cause the sink device to turn off a component as in Kuo in addition to reducing frequency and clock gating. Doing so the amount of power consumed by the sink device can be further lowered as can be clear to PHOSITA.
Regarding claims 27, KSG in view of Kuo teaches invention of this claim for the similar reasons set forth above in claim 18.

Allowable Subject Matter
Claims 1- 6 & 8- 9 allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Kwa (US 20160275900 A1) teaches the timer to (A) reset [“logic is to cause resetting of the timer in response to the retrieval of the full frame of content”] in response to the full update ([0037]).
Contacts

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim 1 have been amended to include the allowable subject matter set forth in prior claims 7.
        2 As explained above, claims 10, and 19 have been amended to include the allowable subject matter set forth in prior claims 7 and 16. Accordingly, withdrawal of the art-based rejections is respectfully requested. 
        3 Please note claim requires the option (B) as an optional limitation due to recitation of “at least one” and “or”. Therefore, this limitation does not need to be disclosed by the cited reference.
        4 The second contingency limitation (italic portion) is not required (because not positively recited) when the second precedent is not satisfied in method claim. See MPEP 2111.04 II.